 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEAN MARC VAN DEN HEUVEL,                         No. 2:19-cv-01520 TLN AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    GARY MALMQUIST, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

18   undersigned by E.D. Cal. 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

19   pauperis (“IFP”), and has submitted the affidavit required by that statute. See 28 U.S.C.

20   § 1915(a)(1). The motion to proceed IFP will therefore be granted.

21                                             I. SCREENING

22          The federal IFP statute requires federal courts to dismiss a case if the action is legally

23   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

25   Plaintiff must assist the court in determining whether or not the complaint is frivolous, by drafting

26   the complaint so that it complies with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).

27   The Federal Rules of Civil Procedure are available online at www.uscourts.gov/rules-

28   policies/current-rules-practice-procedure/federal-rules-civil-procedure.
                                                        1
 1           Under the Federal Rules of Civil Procedure, the complaint must contain (1) a “short and
 2   plain statement” of the basis for federal jurisdiction (that is, the reason the case is filed in this
 3   court, rather than in a state court), (2) a short and plain statement showing that plaintiff is entitled
 4   to relief (that is, who harmed the plaintiff, and in what way), and (3) a demand for the relief
 5   sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth simply, concisely and directly.
 6   Fed. R. Civ. P. 8(d)(1). Forms are available to help pro se plaintiffs organize their complaint in
 7   the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor (Rm. 4-200),
 8   Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
 9           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
11   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
12   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
13   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
14   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
15   denied, 564 U.S. 1037 (2011).
16           The court applies the same rules of construction in determining whether the complaint
17   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
18   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
19   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
20   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
21   (1972). However, the court need not accept as true conclusory allegations, unreasonable
22   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
23   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
24   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
25   556 U.S. 662, 678 (2009).
26           To state a claim on which relief may be granted, the plaintiff must allege enough facts “to
27   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has
28   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
                                                          2
 1   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
 2   678. A pro se litigant is entitled to notice of the deficiencies in the complaint and an opportunity
 3   to amend, unless the complaint’s deficiencies could not be cured by amendment. See Noll v.
 4   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as stated in
 5   Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
 6             A. The Complaint
 7             Plaintiff filed a 221-page complaint pursuant to 42 U.S.C. § 1983, but the complaint is
 8   entirely incomprehensible. The language used in the compliant and the vast multitude of
 9   muddled facts makes it impossible for the court to summarize the contents. ECF No. 1. The
10   complaint contains many attachments, including documents from various prior court proceedings
11   and written notes from the plaintiff. Id.
12             B. Analysis
13             The complaint does not contain a “short and plain” statement setting forth the basis for
14   federal jurisdiction, plaintiff’s entitlement to relief, or the relief that is sought, even though those
15   things are required by Fed. R. Civ. P. 8(a)(1)-(3). The exact nature of what happened to plaintiff
16   is obscured by the complaint, which contains apparently disconnected events and circumstances.
17   The court cannot tell from examining the complaint what legal wrong was done to plaintiff, by
18   whom and when, or how any alleged harm is connected to the relief plaintiff seeks.
19             Accordingly, the complaint cannot be served. Rather than immediately recommending
20   dismissal of the action, the undersigned will provide plaintiff an opportunity to amend his
21   complaint to allege a proper basis for jurisdiction and facts supporting a cognizable cause of
22   action.
23                                    II. AMENDING THE COMPLAINT
24             If plaintiff chooses to amend the complaint, the amended complaint must allege facts
25   establishing the existence of federal jurisdiction. In addition, it must contain a short and plain
26   statement of plaintiff’s claims. The allegations of the complaint must be set forth in sequentially
27   numbered paragraphs, with each paragraph number being one greater than the one before, each
28   paragraph having its own number, and no paragraph number being repeated anywhere in the
                                                          3
 1   complaint. Each paragraph should be limited “to a single set of circumstances” where
 2   possible. Rule 10(b). As noted above, forms are available to help plaintiffs organize their
 3   complaint in the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor
 4   (Rm. 4-200), Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
 5   Because plaintiff’s original complaint is so excessively long, the amended complaint shall be
 6   limited to 25 pages.
 7          Plaintiff must avoid excessive repetition of the same allegations. Plaintiff must avoid
 8   narrative and storytelling. That is, the complaint should not include every detail of what
 9   happened, nor recount the details of conversations (unless necessary to establish the claim), nor
10   give a running account of plaintiff’s hopes and thoughts. Rather, the amended complaint should
11   contain only those facts needed to show how the defendant legally wronged the plaintiff.
12          The amended complaint must not force the court and the defendants to guess at what is
13   being alleged against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)
14   (affirming dismissal of a complaint where the district court was “literally guessing as to what
15   facts support the legal claims being asserted against certain defendants”). The amended
16   complaint must not require the court to spend its time “preparing the ‘short and plain statement’
17   which Rule 8 obligated plaintiffs to submit.” Id. at 1180. The amended complaint must not
18   require the court and defendants to prepare lengthy outlines “to determine who is being sued for
19   what.” Id. at 1179.
20          Also, the amended complaint must not refer to a prior pleading in order to make plaintiff’s
21   amended complaint complete. An amended complaint must be complete in itself without
22   reference to any prior pleading. Local Rule 220. This is because, as a general rule, an amended
23   complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
24   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
25   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
26   Procedure § 1476, pp. 556-57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
27   original complaint, each claim and the involvement of each defendant must be sufficiently
28   alleged.
                                                       4
 1                                III. PRO SE PLAINTIFF’S SUMMARY
 2          It is not clear that this case can proceed in federal court. The court cannot tell from your
 3   complaint what legal harm was done to you. Because the complaint as written does not complaint
 4   a short and plain statement of facts supporting legal causes of action, it will not be served on
 5   defendants. Your amended complaint can be no longer than 25 pages long. Your lawsuit
 6   cannot proceed unless you fix the problems with your complaint.
 7          You are being given 30 days to submit an amended complaint that provides a proper basis
 8   for federal jurisdiction. If you submit an amended complaint, it needs to explain in simple terms
 9   what laws or legal rights of yours were violated, by whom and how, and how those violations
10   impacted you. Without this information, the court cannot tell what legal claims you are trying to
11   bring against the defendants. If you do not submit an amended complaint by the deadline, the
12   undersigned will recommend that the case be dismissed.
13                                           IV. CONCLUSION
14          Accordingly, IT IS HEREBY ORDERED that:
15      1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
16      2. Plaintiff shall have 30 days from the date of this order to file an amended complaint which
17          complies with the instructions given above, including the 25-page length limit. If plaintiff
18          fails to timely comply with this order, the undersigned may recommend that this action be
19          dismissed.
20   DATED: September 3, 2019
21

22

23

24

25

26

27

28
                                                        5
